Bell recovered a judgment in the County Court of Bedford against Singleton, in the following words to wit: "On motion of the plaintiff by his attorney, and it appearing to the satisfaction of the Court that an execution which issued heretofore from David Robertson, Esq., a justice of the peace in and for said county of Bedford, commanding the defendant, as constable, to make the sum of thirty dollars, the sum in the said execution specified, of the goods and chattels, lands and tenements of Thomas Patton; and the said defendant, constable as aforesaid, having failed to make the money aforesaid, agreeably to the directions of the said execution; and the defendant not having proceeded agreeably to law, by not making a return of said writ in twenty days from the time of its coming to his hands, — it is therefore considered by the Court that the plaintiff recover," c.
To reverse this judgment Singleton prosecuted a writ of error to the Circuit Court, and assigned the following causes:
1. It does not appear from the record that the defendant in error was the plaintiff in the execution against Thomas Patton.
2. It does not appear that the execution against Patton issued in pursuance of a judgment, or that there was any upon which it could issue.
3. The record does not show at what time the execution issued, or when it came to the hands of Singleton.
4. It does not appear that the plaintiff in error was moved against at the first court after the delinquency happened, or that he had notice of the motion.
The Circuit Court affirmed the judgment of the County Court; whereupon Singleton removed the cause to this Court by a writ of error. *Page 268 
In this case it appears that Bell moved the County Court for a judgment against Singleton, a constable, for not making the money upon and not returning an execution within twenty days.
Several exceptions have been taken to the judgment by the counsel for Singleton. The act of Assembly of 1801, under the provisions of which this judgment has been rendered, authorizes a motion to be made in the County Court next succeeding the failure of the constable to collect the money. Upon a careful examination of the record nothing is found by which we can ascertain whether the motion was made at the next County Court after the failure or not. This, it seems to us, is a point relating to the jurisdiction of the Court; and for the defect in relation to it we must reverse the judgment.
We understand the rule of law to be that, in these sum mary proceedings, enough ought to appear upon the record to show that the Court have jurisdiction upon the cause; but that, after the jurisdiction is given, if the record leaves it doubtful whether the inferior court acted correctly in conducting or deciding the cause, we will then presume that the judgment is right.
In this cause, could we have discovered that Singleton had notice of the motion and contested it, we would not reverse, although the record is silent upon the question whether the motion was made at the next Court; because we should not in that case think it material.